People v Patterson (2014 NY Slip Op 08862)





People v Patterson


2014 NY Slip Op 08862


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-09835
 (Ind. No. 2902-12)

[*1]The People of the State of New York, respondent, 
vErica Patterson, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas Constant of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Efman, J.), rendered September 23, 2013, convicting her of criminal mischief in the third degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith.
Although a court is free to reserve the right to order restitution as part of a plea bargain, the plea minutes in this case do not indicate that the plea of guilty was negotiated with terms that included restitution (see People v Kegel, 55 AD3d 625, 625). Accordingly, at sentencing, the defendant should have been given an opportunity either to withdraw her plea or to accept the enhanced sentence (see id.). Since the defendant was not afforded this opportunity, we vacate the sentence imposed, and remit the matter to the Supreme Court, Suffolk County, to allow the Supreme Court to (1) impose the sentence promised to the defendant at the plea proceedings, (2) afford the defendant the opportunity to accept the previously imposed sentence, including the direction that she pay restitution in the specified sums, or (3) in the absence of either of these results, permit the defendant to withdraw her plea of guilty (see People v Pettress, 109 AD3d 555, 556).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court